Citation Nr: 1447419	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  92-00 053A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a heart disability, to include irregular heartbeat or arrhythmia.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Counsel

INTRODUCTION

The Veteran served on active duty from March 1957 to March 1959. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 1991 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke.  In December 2013, the Veteran clarified that he did not desire a hearing.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board remanded this claim for additional development in January 2014.  Three other claims were also remanded at that time.  They were granted in full in an August 2014 rating decision.  The Veteran's claims file is now entirely contained in Virtual VA and the Veterans Benefit Management System (VBMS).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The March 2014 VA examiner did not respond to the questions posed in the prior remand directives regarding preexisting disability or aggravation, including in a subsequent addendum report in March 2014 noting that no service treatment records were available.  Instead, the examiner only opined that any current irregular heartbeat or arrhythmia disability was not at least as likely as not related to service, and stated in the rationale that he was "unable to say for sure this is a service-connected problem" based on the available evidence.  The AOJ did not substantially comply with the prior remand directives; therefore, another remand is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The March 2014 VA examiner's comments also appear to reflect an incomplete review of the claims file.  The examiner indicated that there were no medical records available from the 1960s through approximately 2003; however, VBMS includes private records dated in 1991, from 1994 to 1996, and from 1999 to 2006.  

The VA examiner noted that the Veteran's primary care provider had noted irregular heart rhythm at least once since the 1960s, appearing to reference a 2013 record, but the Board finds no such record.  Nevertheless, this statement is consistent with notations in an August 1999 private record and what appears to be a November 2005 record, which both noted heart findings or abnormalities including "I/VI [illegible]."  Several other private records noted no heart abnormalities.  As such, the nature and etiology of the claimed heart disability remains unclear.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Ensure that all available medical records concerning the Veteran's claimed heart disability are associated with the claims file, to include any record from 2013 as referenced in the March 2014 VA examiner's report.  If no such record exists, this should be noted in the file.

2.  Forward the entire claims file to the March 2014 VA examiner, or if that individual is not available, to another physician, for an opinion regarding the relationship of Veteran's claimed heart disability to service.  A new full examination should be afforded only if necessary to respond to the questions posed below.  The examiner should note review the entire claims file.

The examiner should respond to the following: 

(a)  Does the Veteran currently a heart disability, to include irregular heartbeat or arrhythmia?  Please comment on the significance of findings of no heart abnormalities in treatment records, along with notations of "I/VI [illegible]" as summarized above.

(b)  If so, did the Veteran's currently diagnosed heart disability (to include irregular heartbeat or arrhythmia) clearly and unmistakably exist at the time of his entry into service in March 1957?  

(c)  If the disability clearly preexisted service, was the preexisting condition clearly and unmistakably not aggravated (meaning permanently worsened beyond the natural progression) by service?  In other words, was there no increase in service?  Or, was any increase in service due to the natural progress of the disease?

(d)  If the current heart disability (to include irregular heartbeat) both did not clearly and unmistakably exist prior to service, and clearly and unmistakably was not aggravated in service; was it at least as likely as not (probability of 50 percent or more) incurred in service?  

In responding to the above, the examiner should provide an explanation that takes into account all lay and medical evidence, including the Veteran's reports along with any documented treatment or complaints.  The examiner must provide a reason if he or she rejects the Veteran's reports; the Veteran's statements cannot be rejected due solely to a lack of medical documentation.  

If the examiner cannot offer any requested opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer a non-speculative opinion.  

3.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board for further review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

